Citation Nr: 0635169	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  98-10 383	)	DATE
	)
	)


THE ISSUE

Whether the attorney fee is reasonable regarding the 
representation of the veteran in his claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).


INTRODUCTION

The issue of the reasonableness of fees charged by the 
claimant's attorney for his services rendered to the veteran 
was raised sua sponte by the Board of Veteran's Appeals 
(Board) on its own motion. See 38 C.F.R. § 5904(c)(2) (West 
2002); 38 C.F.R. § 20.609(i) (2006). The veteran and the 
attorney were notified of this action by a letter dated April 
28, 1998. In an October 1998 decision, the Board found that 
no fee could be charged on claims involving service 
connection for residuals of injury to the cervical spine and 
for PTSD, and entitlement to a TDIU rating; that an October 
1996 fee agreement was not reasonable; and that the fee was 
reduced to $0.

The attorney appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court). In an August 2000 
Memorandum Decision, the Court affirmed the Board's decision 
with regard to the fee agreement related to the cervical 
spine and TDIU claims. The Court vacated the Board's decision 
with regard to the fee agreement as it related to the 
veteran's PTSD claim, and remanded that issue to the Board 
for further action.

The attorney then appealed the Court's decision regarding the 
fee agreement related to the cervical spine and TDIU to the 
U.S. Court of Appeals for the Federal Circuit. A March 2002 
Decision vacated the Veterans Claims Court's August 2000 
decision with regard to the fee agreement related to the 
cervical spine and TDIU, and remanded the matter for further 
proceedings. The issue of the fee agreement related to the 
veteran's PTSD claim was held in abeyance by the Board.

In a September 2002 Order, the Court vacated the Board's 
October 1998 decision denying attorney's fees for the 
cervical spine and TDIU claims, and the matter was remanded 
to the Board. The Court noted that the portion of the Court's 
August 2000 opinion that remanded the claim for fees for 
representation concerning the claim for service connection 
for PTSD was undisturbed by the Federal Circuit's decision 
and that that issue was not then before the Court.

The Board then issued a decision in June 2004, pursuant to 
the Court's August 2000 opinion, concerning the 
reasonableness of the fee for representation in the claim for 
service connection for PTSD, and concluded that a fee of $750 
- rather than the contingent fee of $13,821 provided  by the 
October 1996 fee agreement - was reasonable.  The Board's 
June 2004 decision also dismissed, and returned to the 
Department of Veterans Affairs (VA) regional office (RO) for 
initial determination, the matter of attorney fees for the 
cervical spine and TDIU claims, pursuant to the Court's 
September 2002 Order.  

The attorney appealed the Board's June 2004 decision to the 
Court.  In April 2006, the Court vacated for lack of 
jurisdiction the Board's determination that a fee of no more 
than $750 may be charged to the veteran for the appellant's 
representation of the veteran on his claim for service 
connection for PTSD and remanded the matter to the Board. The 
Court affirmed the Board's decision concerning the fees for 
the cervical spine and TDIU claims.  Those two matters are no 
longer before the Board.

The Board refers to the RO for appropriate action the 
veteran's letter, addressed to the Board and received in June 
2006, in which he stated that he believed that the fee 
charged by the attorney in this case was excessive and 
unreasonable.


FINDINGS OF FACT

1. The attorney was retained to represent the veteran in 
August 1994.

2. In April 1998, the Board advised the attorney that it was 
going to review the reasonableness of the October 1996 
attorney fee agreement on its own motion.

3. The Regional Office (RO) has not reviewed the attorney's 
eligibility to collect a fee with regard to the claim for 
service connection for PTSD in accordance with normal 
adjudication procedures.


CONCLUSION OF LAW

The Board does not have jurisdiction to adjudicate in the 
first instance the merits of the attorney fee agreement 
regarding the PTSD claim. 38 U.S.C.A. § 7104(a) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The attorney was retained to represent the veteran in August 
1994. In a December 1997 decision, the Board granted service 
connection for PTSD.  VA has revoked the attorney's authority 
to represent VA claimants, effective October 10, 2001.  

The veteran entered into a fee agreement with the attorney in 
October 1996.  A copy of this fee agreement was filed with 
the Board in November 1996. In April 1998, the Board advised 
the attorney that it was going to review the fee agreement on 
its own motion as it related to reasonableness of the 
attorney fee with regard to services rendered on the PTSD 
claim.  In an October 1998 decision, the Board found that no 
fee could be charged on the PTSD claim; that an October 1996 
fee agreement was not reasonable; and that the fee was 
reduced to $0.

The attorney appealed the Board's decision to the Court and 
in an August 2000 Memorandum Decision, the Court remanded the 
denial of fees on the PTSD issue for the Board to consider 
whether some reduced fee might be charged by the attorney for 
work performed on the PTSD claim after the Board's December 
1997 decision granting service connection for that 
disability.  In June 2004, the Board -- after addressing the 
initial matter of whether the attorney met the requirements 
of 38 U.S.C.A. § 5904(c)(1) (West 2002) to charge any fee and 
concluding that he did -- considered the reasonableness of 
the fee for representation in the claim for service 
connection for PTSD, and concluded that a fee of $750 was 
reasonable, pursuant to its authority in 38 U.S.C.A. 
§ 5904(c)(2) (West 2002).  The attorney appealed this 
decision to the Court, which, in June 2006, concluded that 
the Board's June 2004 decision concerning the reasonableness 
of the fee must be vacated because the Board lacked 
jurisdiction to consider whether the attorney was able to 
charge any fee, that is, whether he met the Section 
5904(c)(1) requirements in the first instance.  

Here, as noted by the Court, the RO has not reviewed in the 
first instance the attorney's eligibility to collect a fee 
with regard to the claim for service connection for PTSD.  
Such review in accordance with normal adjudication procedures 
is now necessary prior to the Board's exercise of its 
authority to review fee agreements for reasonableness 
pursuant to 38 U.S.C.A. § 5904(c)(2).  Since such review has 
not been conducted, the Board is without jurisdiction to 
consider the issue of the attorney's eligibility to collect a 
fee. Accordingly, the case must be dismissed for lack of 
jurisdiction. 38 U.S.C.A. § 7104(a) (West 2002); Scates v. 
Gober, 14 Vet. App. 62 (2002), aff'd as modified, Scates v. 
Principi, 282 F.3d 1362 (Fed. Cir. 2002); Stanley v. 
Principi, 16 Vet. App. 356 (2002).


ORDER

The matter of the attorney fee agreement regarding the 
attorney's representation of the veteran in his claim of 
entitlement to service connection for PTSD is dismissed and 
returned to the RO for an initial determination.


                    
_________________________________________________
	MARY GALLAGHER
Veterans Law Judge,  Board of Veterans' Appeals




 Department of Veterans Affairs


